Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention meets the requirements of 35 U.S.C. §101 for at least the reason that the claimed invention is directed to the use of a particular machine as defined by MPEP 2106.05(b) including the use of a gaming machine including LED bezels and a digital signal processor that are common to generic computing devices.
The prior art of record when considered alone or in combination does not teach or fairly suggest the claimed invention including a gaming machine with a display,  LED bezels, a digital signal processor (DSP) in combination with the remaining hardware elements as particularly claimed and that performs the steps of playing audio from  an audio file, analyzing the file being played to identify beats and creating beat events responsive thereto, identifying spectral content of the audio being played through use of a fast Fourier transform or frequency analysis, using the spectral information selecting a color and intensity of light to be presented by the plurality of LEDs, transmitting the beats and spectral information to a controller such that when the beats events are synchronized with the beats in the played audio presenting animated graphic elements including dynamic background elements  wherein the dynamic background elements are displayed based on the spectral content information as particularly presented in 
The first closest art made of record herein, LATHROP et al (US 2019/0051276) teaches mapping characteristics of music into a visual display through the audio cue to visual cue mapping.   LATHROP et al however, does not teach the presence of the additional particularly claimed hardware and performed steps including the display of dynamic background elements based on the spectral content information as particularly claimed in the instant claimed invention.
 The second closest art made of record herein, Obermeier et al (US 2008/0225511)teaches a Jukebox or vending Machine having a light system that while teaching the operation of LED displays according to the beat of music being played similar to a light-organ. Obermeier et al however, does not teach the presence of the additional particularly claimed hardware and performed steps including the display of dynamic background elements based on the spectral content information as particularly claimed in the instant claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451. The examiner can normally be reached M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/